NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0554n.06

                                        Nos. 11-3894/3925

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

SUSAN B. ANTHONY LIST and        )
COALITION OPPOSED TO             )                                            FILED
ADDITIONAL SPENDING & TAXES,     )                                       Jul 24, 2014
                                 )                                  DEBORAH S. HUNT, Clerk
      Plaintiffs B Appellants,   )
                                 )
v.                               )                   ON APPEAL FROM THE UNITED
                                 )                   STATES DISTRICT COURT FOR THE
STEVEN DRIEHAUS; JOHN            )                   SOUTHERN DISTRICT OF OHIO
MROCZKOWSKI; BRYAN FELMET;       )
JAYME SMOOT; HARVEY SHAPIRO;     )                        OPINION
DEGEE WILHELM; LARRY WOLPERT; )
PHILIP RICHTER; CHARLES CALVERT; )
OHIO ELECTIONS COMMISSION; JON )
HUSTED,                          )
                                 )
      Defendants B Appellees.    )
                                 )

       Before: ROGERS and STRANCH, Circuit Judges; PEARSON, District Judge.*

       JANE B. STRANCH, Circuit Judge. In Susan B. Anthony List v. Driehaus, 134 S. Ct.
2334 (2014), the Supreme Court held that Susan B. Anthony List (SBA) and Coalition Opposed to

Additional Spending and Taxes (COAST) sufficiently alleged injury-in-fact to establish Article III

standing to pursue pre-enforcement challenges to an Ohio statute prohibiting false political speech.

The Court reversed our decision, Susan B. Anthony List v. Driehaus, 525 F. App’x 415 (6th Cir.




       *
         The Honorable Benita Y. Pearson, United States District Judge for the Northern District of
Ohio, sitting by designation.


                                                 1
2013), and “remand[ed] the case for further proceedings consistent with [its] opinion, including a

determination whether the remaining Article III standing requirements are met.” Id. at 2347.

       All parties, having “reached an agreement regarding the remaining issues,” now join in a

motion to expedite remand of the case to the district court. There are four components to the

parties’ agreement. First, to avoid any concern about whether SBA and COAST may pursue a

claim against the Secretary of State, rather than the Ohio Elections Commission or its members,

SBA and COAST voluntarily agree to dismiss the Secretary of State with prejudice, rendering that

issue moot. Second, SBA voluntarily agrees to dismiss with prejudice its First Amendment claim

against defendant Steven Driehaus. COAST did not sue Driehaus. SBA’s dismissal against

Driehaus will not affect Driehaus’s appeal concerning his distinct defamation claim, now pending

in this court in No. 13-3238. Third, SBA and COAST agree that their as-applied claims regarding

events in 2010 are better read as facial objections to Ohio’s law, see Susan B. Anthony List,
134 S. Ct. at 2340 n.3, and they agree not to pursue those as-applied claims on remand. Fourth,

with the anticipated dismissals of the Secretary of State and Driehaus and the withdrawal of any

as-applied challenges to the events in 2010, the remaining defendants no longer dispute that

Article III standing requirements are met. See id. at 2347.

       The parties’ agreement removes from our consideration any controversy concerning

Article III standing requirements. Accordingly, we GRANT the joint motion for expedited

remand and issuance of the mandate. We REMAND the case to the district court for further

proceedings in accordance with the parties’ agreement. The mandate shall issue.




                                                2